Citation Nr: 1417806	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-27 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, to include on the basis that there was clear and unmistakable error (CUE) in a March 1983 rating decision that denied service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1981 to August 1981 and from June 1982 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Denver, Colorado.  

A Board decision in February 2013 denied the Veteran's CUE claim and reopened the previously denied claim of service connection for a lumbar spine disorder, and denied that underlying issue.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as to the denials of the CUE claim and service connection for a lumbar spine disorder.  In an Order dated in July 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to those issues and remand the case for readjudication in accordance with the JMR.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show that he was diagnosed with ankylosing spondylitis in July 1982; the July 1982 treatment records as well as the September 1982 medical evaluation board proceedings show that the ankylosing spondylitis was opined to have existed prior to service and was service aggravated.

2.  In a March 1983 rating decision, the RO denied service connection for ankylosing spondylitis, concluding that there was no evidence reflecting trauma or any other incident which could, within the realm of reasonable doubt, have aggravated the Veteran's spinal condition.  

3.  The RO committed CUE by not applying the presumption of soundness correctly in its March 1983 rating decision and the evidence of record at that time did not clearly and unmistakably establish that preexisting ankylosing spondylitis was not aggravated by the Veteran's service.  


CONCLUSION OF LAW

The March 1983 rating decision that denied service connection for ankylosing spondylitis contained CUE and ankylosing spondylitis was incurred in active service.  38 U.S.C.A. §§ 5101, 5109A, 7105 (West 2002); 38 C.F.R. § 3.104, 3.105(a) (2013).


ORDER

The March 1983 rating decision is reversed; service connection for ankylosing spondylitis is granted.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


